Citation Nr: 1802656	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-11 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran's claim for an increased rating for his hearing loss was previously before the Board in October 2015.  In its decision, the Board remanded the claim in order for the Veteran to receive an updated VA examination for hearing loss.  This examination as conducted in November 2015.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by noncompensable hearing impairment in both ears throughout the appeal period.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran is rated for his bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  Id.  There are also exceptional patters of hearing impairment.  See 38 C.F.R. § 4.86.

II. Analysis

The Veteran contends his bilateral hearing loss warrants a higher rating.  The Veteran received VA audiologic examinations in May 2012 and November 2015.

The May 2012 VA audiologic examination showed pure tone thresholds of air conduction, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
25
LEFT
10
15
10
25
15

Average pure tone thresholds were 11.7 decibels for the right ear and 11.7 decibels for the left ear.  The examiner noted that speech recognition score in the right ear was 88 percent for the right ear and 90 percent for the left ear.

Using these values, the results of the May 2012 examination utilizing Table VI of 38 C.F.R. § 4.85 yields level II hearing in the right ear and level II hearing in the left ear.  When combined, level II and level II hearing yields a noncompensable evaluation.

The November 2015 VA audiologic examination showed pure tone thresholds of air conduction, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
15
20
LEFT
0
5
5
15
10

Average pure tone thresholds were 11 decibels for the right ear and 9 decibels for the left ear.  The examiner noted that speech recognition score in the right ear was 100 percent for the right ear and 100 percent for the left ear.

Using these values, the results of the May 2012 examination utilizing Table VI of 38 C.F.R. § 4.85 yields level I hearing in the right ear and level I hearing in the left ear.  When combined, level I and level I hearing yields a noncompensable evaluation.

Entitlement to a compensable rating for bilateral hearing loss is not warranted.  Each of the audiometric hearing evaluations performed during the appeal period yielded a noncompensable rating under 38 C.F.R. § 4.85.  Throughout the appeal period, the Veteran's hearing loss has not warranted a compensable rating at any time and his disability is contemplated in the assigned rating.  Thus, the preponderance of the evidence is against the claim for a compensable rating, and a compensable rating for bilateral hearing loss is not warranted.  See 38 C.F.R. §§ 3.102.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


